Per curiam.
The State Bar filed a Notice of Discipline against Respondent Constance Pinson Heard alleging violations of Standards 4 (lawyer shall not engage in professional conduct involving dishonesty, fraud, deceit, or wilful misrepresentation); 44 (wilful abandonment or disregard of a legal matter to the client’s detriment); and 65 (lawyer shall not commingle client funds with his own, and shall not fail to account for trust property, including money and interest paid on the client’s money, if any, held in any fiduciary capacity) of Bar Rule 4-102 (d). The State Bar properly served Heard with the Notice by publication under Bar Rule 4-203.1 (b) (3) (ii). Upon Heard’s failure to respond to the Notice of Discipline within the time provided in Bar Rule 4-208.3 (a), Heard was in default pursuant to Bar Rule 4-208.1 (b), had no right to an evidentiary hearing, and is subject to discipline by this Court. The State Bar has recommended that Heard be suspended from the practice of law for six months, with said suspension to be concurrent with the six-month suspension with conditions imposed on Heard by this Court on October 5, 1998, see In the Matter of Heard, 269 Ga. 904 (505 SE2d 742) (1998).
Heard was retained to represent a client in a divorce proceeding. The client paid Heard $750, along with court filing fees. Heard failed and refused to file the divorce action, and failed and refused to account for the disposition of the funds the client gave Heard to pay the filing fees. By her conduct in this matter, Heard has violated Standards 4, 44, and 65.
We agree with the State Bar that suspension is warranted as a result of Heard’s violations of the Standards. Accordingly, Heard is suspended for a period of six months, to run concurrently with the six-month suspension imposed by virtue of the previous discipline, see Heard, supra. To the extent she has not already complied, Heard *216is reminded of her duties under Bar Rule 4-219 (c).
Decided March 13, 2000.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.

Six-month suspension to run concurrently with six-month suspension previously imposed.


All the Justices concur.